PER CURIAM. '
Jacques Valcin has petitioned for a writ of habeas corpus, arguing that his appellate counsel was ineffective for failing to challenge petitioner’s habitual offender adjudication. The appellant claims that, under the version of the statute applicable to him, he should not have been habitualized on count I, a life felony. See Lamont v. State, 610 So.2d 435 (Fla.1992). The record shows that petitioner was not habitual-ized on that count, so this claim is without merit. We reject petitioner’s other claims of ineffective assistance of appellate counsel without comment. The petition for writ of habeas corpus is denied.
Mr. Valcin also appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. As the motion is identical to one or more earlier Rule 3.850 motions, it was impermissibly successive and relief was correctly denied.
Petition denied; affirmed.